DETAILED ACTION
This office action is in response to application filed on September 9, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2019, 03/06/2020, 04/07/2020 and 12/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the specification refers to a difference “1300” in Figure 13, however, Figure 13 does not include any item labelled 1300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0044]: Language “The resonant noise may be indicted by a varying pattern of signal amplitudes in the seismic data associated with the raw seismic profile” should read “The resonant noise may be indicated by a varying pattern of signal amplitudes in the seismic data associated with the raw seismic profile”.  
[0066]: Language “As shown by the difference 1300, minimal seismic data has been removed with reduction of the resonant noise” should read “As shown by the difference .
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim language “transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data” should read “transforming the seismic data from a time domain into a frequency domain, wherein the transformed seismic data indicates a frequency spectrum of the seismic data” to provide appropriate antecedence basis.
Claim language “identifying the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceeds a threshold level” should read “identifying the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceeds [[a]] the threshold level” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read “The method of claim 2, wherein adjusting the identified seismic data comprises defining a region of the seismic data in the raw seismic profile which includes at least a portion of the identified seismic data and tapering the seismic data in the region” to correct minor informalities and provide appropriate antecedence basis.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read “The method of claim 2, wherein transforming the seismic data from the time domain into the frequency domain comprises performing a Fast Fourier Transform of the seismic data” to correct minor informalities.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language “transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data” should read “transforming the seismic data from a time domain into a frequency domain, wherein the transformed seismic data indicates a frequency spectrum of the seismic data” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language “transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data” should read “transforming the seismic data from a time domain into a frequency domain, wherein the transformed seismic data indicates a frequency spectrum of the seismic data” to provide appropriate antecedence basis.
Claim language “reducing the amplitudes of frequencies in the frequency spectrum which exceed a threshold level to produce a reduced amplitude frequency spectrum” should read “reducing the amplitudes of frequencies in the frequency spectrum which exceed [[a]] the threshold level to produce a reduced amplitude frequency spectrum” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein detecting the resonant noise in the seismic data comprises comparing the seismic data in regions of the raw seismic profile to a predetermined pattern indicative of the resonant noise; and wherein reducing the resonant noise in the seismic data comprises adjusting the seismic data in the regions of the raw seismic profile which matches the predetermined pattern” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language “a processor; and a machine-readable medium having instructions stored thereon that are executable by the processor to cause the processor to,” should read “a processor; and a machine-readable medium having instructions stored thereon that are executable by the processor to cause the processor to[[,]]:” to correct minor informalities.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language “transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data” should read “transform the seismic data from a time domain into a frequency domain, wherein the transformed seismic data indicates a frequency spectrum of the seismic data” to provide appropriate antecedence basis.
Claim language “identify the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceed a threshold level” should read “identify the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceed [[a]] the threshold level” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language “transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data” should read “transform the seismic data from a time domain into a frequency domain, wherein the transformed seismic data indicates a frequency spectrum of the seismic data” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language “reduce the amplitudes of frequencies in the frequency spectrum which exceed a threshold level to produce a reduced amplitude frequency spectrum” should read “reduce the amplitudes of frequencies in the frequency spectrum which exceed [[a]] the threshold level to produce a reduced amplitude frequency spectrum” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  
Claim language “The system of claim 11, wherein the instructions to detect the resonant noise in seismic data comprises instructions executable by the processor to cause the processor to compare seismic data …” should read “The system of claim 11, wherein the instructions to detect the resonant noise in the seismic data comprises instructions executable by the processor to cause the processor to compare the seismic data …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  
Claim language “A non-transitory computer readable media comprising computer instructions executable by a processor for performing the functions of …” should read “A non-transitory computer readable media comprising computer instructions executable by a processor for performing .
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  
Claim language “transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data” should read “transform the seismic data from a time domain into a frequency domain, wherein the transformed seismic data indicates a frequency spectrum of the seismic data” to provide appropriate antecedence basis.
Claim language “identify the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceed a threshold level” should read “identify the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceed [[a]] the threshold level” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language “transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data” should read “transform the seismic data from a time domain into a frequency domain, wherein the transformed seismic data indicates a frequency spectrum of the seismic data” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  
Claim language “The non-transitory computer readable media of claim 17, wherein the instructions to detect the resonant noise in seismic data comprises instructions executable by the processor to cause the processor to compare seismic data …” should read “The non-transitory computer readable media of claim 17, wherein the instructions to detect the resonant noise in the seismic data comprises instructions executable by the processor to cause the processor to compare the seismic data …” to provide appropriate antecedence basis.
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., outputting a resonant noise reduced raw seismic profile based on the reduction of the resonant noise in the seismic data), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., output a resonant noise reduced raw seismic profile based on the reduction of the resonant noise in the seismic data), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., outputting a resonant noise reduced raw seismic profile based on the reduction of the resonant noise in the seismic data), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-10, 12-16 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-11, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellmauthaler (US 20170235006 A1, IDS record), hereinafter ‘Ellmauthaler’, in view of Sudhish (Sudhish K. Bakku, Peter Wills, Michael Fehler, Jeff Mestayer, Albena Mateeva, Jorge Lopez; Vertical Seismic Profiling Using Distributed Acoustic Sensing in a Hydrofrac Treatment Well, 2014), hereinafter ‘Sudhish’.
Regarding claim 1. 
Ellmauthaler discloses:
A method (Fig. 6; [0055]: a method for identifying and removing noise in DAS VSP (distributed acoustic sensing – vertical seismic profile) data is presented (see also [0026])) comprising: 
positioning a distributed acoustic sensor within a wellbore of a geologic formation (Fig. 6, item 600; [0055]: an optical fiber of a DAS system is positioned within a wellbore of a geologic formation (see Fig. 1), the optical fiber acting as a sensor (see [0028]-[0029])); 
detecting, by the distributed acoustic sensor, seismic waves (Fig. 6, item 602; [0055]: seismic data is obtained by DAS system by detecting (see Fig. 3, item 320) disturbances in the DAS fiber corresponding to seismic waves in the formation (see [0004] and [0030])); 
generating a raw seismic profile of seismic data based on the detected seismic waves (Fig. 4; [0050]: a DAS VSP data set is generated using the DAS system (see also [0004])); 
detecting noise in the seismic data (Fig. 6, item 604; [0056]: quality factors are determined and used to identify noisy channels in the seismic data (see also Figs. 4, 5A-C and 7A, [0051], [0054] and [0068] regarding noise events)); 
reducing the noise in the seismic data (Fig. 6, item 606; [0061]: one or more seismic traces having low quality factors (noise) are removed from the seismic data based on the quality factor); and 
outputting a noise reduced raw seismic profile based on the reduction of the noise in the seismic data (Fig. 7B; [0068]: noise events are removed from DAS VSP data set, which is conveyed to operators using displays or other output peripheral (see [0034])).  

	Ellmauthaler does not disclose:
		the noise is a resonant noise.

	Sudhish teaches:
“Figure 3(a) shows an example of the down-sampled raw-data and Figure 3(b) shows the raw-data correlated with the Vibroseis sweep signal. The receivers in the figures are numbered increasing with depth. Notice that the raw and correlated data contain noise that appears as horizontal stripes (e.g. appears on all receivers at a given time). This is a common observation in DAS data and is linked to time-variant optical noise that occurs equally on all receivers. In addition, we see ringing (vertical stripes) at certain receivers in the correlated data, especially in the receivers right above the plug of the stimulated stage (located at receiver# 432). The data are less noisy below the plug. The ringing masks the wave-field and renders time-lapse interpretation impossible. It is linked to spike-like noise in the uncorrelated data” (p. 2, col. 2, section “Spike Noise”, par. 1: distributed acoustic sensing (DAS) data contain noise (resonant noise; see also Ellmauthaler at [0051] regarding different noise events occurring in DAS VSP data and the corresponding sources)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to implement the technique of Ellmauthaler on resonant noise, in order to remove noise common in DAS data that masks the wave-field and renders time-lapse interpretation impossible, as discussed by Sudhish (see p. 1, col. 1, section ‘Summary’; p. 2, col. 2, section “Spike Noise”, par. 1).

Regarding claim 5. 
Ellmauthaler in view of Sudhish discloses all the features of claim 1 as described above.
Ellmauthaler does not explicitly disclose:
evaluating at least one characteristic of geologic formation based on the resonant noise reduced raw seismic profile.  

	However, Ellmauthaler teaches:
“Hydrocarbons, such as oil and gas, are commonly obtained from subterranean formations that may be located onshore or offshore. The development of subterranean operations and the processes involved in removing hydrocarbons from a subterranean formation are complex. Typically, subterranean operations involve a number of different
steps such as, for example, drilling a wellbore through and/or into the subterranean formation at a desired well site, treating the wellbore to optimize production of hydrocarbons, and performing the necessary steps to produce and process the hydrocarbons from the subterranean formation. Some or all of these steps may require and utilize measurements and other sensed data to determine characteristics of the formation, the hydrocarbon, the equipment used in the operations, etc.” ([0003]: DAS VSP data is used to determine characteristics of the formation (see also [0077] and [0079])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to evaluate at least one characteristic of geologic formation based on the resonant noise reduced raw seismic profile, in order to provide a more accurate characterization of the geological formation by employing seismic profiles with reduced noise.

Regarding claim 6. 
Ellmauthaler in view of Sudhish discloses all the features of claim 1 as described above.
Ellmauthaler does not explicitly disclose:
performing a hydrocarbon recovery operation based on the evaluation.  

However, Ellmauthaler teaches:
“Hydrocarbons, such as oil and gas, are commonly obtained from subterranean formations that may be located onshore or offshore. The development of subterranean operations and the processes involved in removing hydrocarbons from a subterranean formation are complex. Typically, subterranean operations involve a number of different
steps such as, for example, drilling a wellbore through and/or into the subterranean formation at a desired well site, treating the wellbore to optimize production of hydrocarbons, and performing the necessary steps to produce and process the hydrocarbons from the subterranean formation. Some or all of these steps may require and utilize measurements and other sensed data to determine characteristics of the formation, the hydrocarbon, the equipment used in the operations, etc.” ([0003]: DAS VSP data is used to determine characteristics of the formation for hydrocarbons recovery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to perform a hydrocarbon recovery operation based on the evaluation, in order to improve recovery process while reducing overall resources cost.

Regarding claim 7. 
Ellmauthaler in view of Sudhish discloses all the features of claim 1 as described above.
Ellmauthaler further discloses:
the raw seismic profile is a distributed acoustic sensing (DAS) vertical seismic profile (Fig. 4; [0050]: a DAS VSP data set is generated using the DAS system (see also [0004])).  

Regarding claim 10.
Ellmauthaler in view of Sudhish discloses all the features of claim 1 as described above.
Ellmauthaler does not explicitly disclose:
wherein detecting resonant noise in seismic data comprises comparing seismic data in regions of the raw seismic profile to a predetermined pattern indicative of the resonant noise; and 
wherein reducing the resonant noise in the seismic data comprises adjusting the seismic data in the regions of the raw seismic profile which matches the predetermined pattern.  

However, Ellmauthaler teaches:
“Step 604 may comprise determining a quality factor for at least some of the seismic traces within the received seismic data. The quality factor may aid in the identification of noisy channels (relatively to other channels) within the seismic data. An example quality factor may be determined by comparing the acoustic activity of each channel at each time instant to a reference value corresponding to the desired acoustic activity in the absence of noise or to other neighboring or nearby channels” ([0056]: quality factors used to identify noise can be determined by comparing the acoustic activity with a reference value corresponding to a desired acoustic activity (analogous a predetermined pattern indicative of resonant noise, see also [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to detect resonant noise in seismic data by comparing seismic data in regions of the raw seismic profile to a predetermined pattern indicative of the resonant noise; and to reduce the resonant noise in the seismic data by adjusting the seismic data in the regions of the raw seismic profile which matches the predetermined pattern, in order to easily identify resonant noise based on known patterns.

Regarding claim 11. 
Ellmauthaler discloses:
A system (Figs. 1 and 2; [0006]-[0007], [0028], [0031]:  a well system incorporating a DAS system and an information handling system is presented) comprising: 
a distributed acoustic sensor (Fig. 1, items 112 and 113) positioned within a wellbore (Fig. 1, item 103) of a geologic formation (Fig. 1, item 102; [0029]: an optical fiber coupled to a DAS system is partially positioned within the wellbore in the formation and acts as a sensor); 
a processor (Fig. 2, item 204); and 
a machine-readable medium (Fig. 2, item 206) having instructions stored thereon that are executable by the processor ([0034]: the information handling system includes a processor and memory that includes program instructions) to cause the processor to, 
detect, by the distributed acoustic sensor positioned within the wellbore, seismic waves (Fig. 6, item 602; [0055]: seismic data is obtained by DAS system by detecting (see Fig. 3, item 320) disturbances in the DAS fiber corresponding to seismic waves in the formation (see [0004] and [0030])); 
generate a raw seismic profile of seismic data based on the detected seismic waves (Fig. 4; [0050]: a DAS VSP data set is generated using the DAS system (see also [0004]));  
detect noise in the seismic data (Fig. 6, item 604; [0056]: quality factors are determined and used to identify noisy channels in the seismic data (see also Figs. 4, 5A-C and 7A, [0051], [0054] and [0068] regarding noise events)); 
reduce the noise in the seismic data (Fig. 6, item 606; [0061]: one or more seismic traces having low quality factors (noise) are removed from the seismic data based on the quality factor); and 
output a noise reduced raw seismic profile based on the reduction of the noise in the seismic data (Fig. 7B; [0068]: noise events are removed from DAS VSP data set, which is conveyed to operators using displays or other output peripheral (see [0034])).  

	Ellmauthaler does not disclose:
		the noise is a resonant noise.

	Sudhish teaches:
“Figure 3(a) shows an example of the down-sampled raw-data and Figure 3(b) shows the raw-data correlated with the Vibroseis sweep signal. The receivers in the figures are numbered increasing with depth. Notice that the raw and correlated data contain noise that appears as horizontal stripes (e.g. appears on all receivers at a given time). This is a common observation in DAS data and is linked to time-variant optical noise that occurs equally on all receivers. In addition, we see ringing (vertical stripes) at certain receivers in the correlated data, especially in the receivers right above the plug of the stimulated stage (located at receiver# 432). The data are less noisy below the plug. The ringing masks the wave-field and renders time-lapse interpretation impossible. It is linked to spike-like noise in the uncorrelated data” (p. 2, col. 2, section “Spike Noise”, par. 1: distributed acoustic sensing (DAS) data contain noise (resonant noise; see also Ellmauthaler at [0051] regarding different noise events occurring in DAS VSP data and the corresponding sources)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to implement the technique of Ellmauthaler on resonant noise, in order to remove noise common in DAS data that masks the wave-field and renders time-lapse interpretation impossible, as discussed by Sudhish (see p. 1, col. 1, section ‘Summary’; p. 2, col. 2, section “Spike Noise”, par. 1).

Regarding claim 13. 
Ellmauthaler in view of Sudhish discloses all the features of claim 11 as described above.
Ellmauthaler does not explicitly disclose:
instructions executable by the processor to cause the processor to evaluate at least one characteristic of geologic formation based on the resonant noise reduced raw seismic profile.  

	However, Ellmauthaler teaches:
“Hydrocarbons, such as oil and gas, are commonly obtained from subterranean formations that may be located onshore or offshore. The development of subterranean operations and the processes involved in removing hydrocarbons from a subterranean formation are complex. Typically, subterranean operations involve a number of different
steps such as, for example, drilling a wellbore through and/or into the subterranean formation at a desired well site, treating the wellbore to optimize production of hydrocarbons, and performing the necessary steps to produce and process the hydrocarbons from the subterranean formation. Some or all of these steps may require and utilize measurements and other sensed data to determine characteristics of the formation, the hydrocarbon, the equipment used in the operations, etc.” ([0003]: DAS VSP data is used to determine characteristics of the formation (see also [0077] and [0079])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to incorporate instructions executable by the processor to cause the processor to evaluate at least one characteristic of geologic formation based on the resonant noise reduced raw seismic profile, in order to provide a more accurate characterization of the geological formation by employing seismic profiles with reduced noise.

Regarding claim 16. 
Ellmauthaler in view of Sudhish discloses all the features of claim 11 as described above.
Ellmauthaler does not explicitly disclose:
wherein the instructions to detect the resonant noise in seismic data comprises instructions executable by the processor to cause the processor to compare seismic data in regions of the raw seismic profile to a predetermined pattern indicative of the resonant noise; and 
wherein the instructions to reduce the resonant noise in the seismic data comprises instructions executable by the processor to cause the processor to adjust the seismic data in the regions of the raw seismic profile which matches the predetermined pattern.  

However, Ellmauthaler teaches:
“Step 604 may comprise determining a quality factor for at least some of the seismic traces within the received seismic data. The quality factor may aid in the identification of noisy channels (relatively to other channels) within the seismic data. An example quality factor may be determined by comparing the acoustic activity of each channel at each time instant to a reference value corresponding to the desired acoustic activity in the absence of noise or to other neighboring or nearby channels” ([0056]: quality factors used to identify noise can be determined by comparing the acoustic activity with a reference value corresponding to a desired acoustic activity (analogous a predetermined pattern indicative of resonant noise, see also [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to implement the instructions to detect the resonant noise in seismic data comprising instructions executable by the processor to cause the processor to compare seismic data in regions of the raw seismic profile to a predetermined pattern indicative of the resonant noise; and to implement the instructions to reduce the resonant noise in the seismic data comprising instructions executable by the processor to cause the processor to adjust the seismic data in the regions of the raw seismic profile which matches the predetermined pattern, in order to easily identify resonant noise based on known patterns.

Regarding claim 17. 
Ellmauthaler discloses:
A non-transitory computer readable media (Fig. 2, item 206 – ‘memory’) comprising computer instructions executable by a processor (Fig. 2, item 204 – ‘processor’; [0034]: an information handling system includes a processor that executes program instructions stored in memory) for performing the functions of: 
detecting, by a distributed acoustic sensor (Fig. 1, items 112 and 113- “DAS system and optical fiber”; [0029]: an optical fiber coupled to a DAS system is partially positioned within a wellbore in a formation, the optical fiber acting as a sensor) positioned within a wellbore (Fig. 1, item 103 – ‘wellbore’) of a geologic formation (Fig. 1, item 102 – ‘formation’), seismic waves (Fig. 6, item 602; [0055]: seismic data is obtained by DAS system by detecting (see Fig. 3, item 320) disturbances in the DAS fiber corresponding to seismic waves in the formation (see [0004] and [0030])); 
generating a raw seismic profile of seismic data based on the detected seismic waves (Fig. 4; [0050]: a DAS VSP data set is generated using the DAS system (see also [0004])); 
detecting noise in the seismic data (Fig. 6, item 604; [0056]: quality factors are determined and used to identify noisy channels in the seismic data (see also Figs. 4, 5A-C and 7A, [0051], [0054] and [0068] regarding noise events)); 
reducing the noise in the seismic data (Fig. 6, item 606; [0061]: one or more seismic traces having low quality factors (noise) are removed from the seismic data based on the quality factor); and 
outputting a noise reduced raw seismic profile based on the reduction of the noise in the seismic data (Fig. 7B; [0068]: noise events are removed from DAS VSP data set, which is conveyed to operators using displays or other output peripheral (see [0034])).  

	Ellmauthaler does not disclose:
		the noise is a resonant noise.

	Sudhish teaches:
“Figure 3(a) shows an example of the down-sampled raw-data and Figure 3(b) shows the raw-data correlated with the Vibroseis sweep signal. The receivers in the figures are numbered increasing with depth. Notice that the raw and correlated data contain noise that appears as horizontal stripes (e.g. appears on all receivers at a given time). This is a common observation in DAS data and is linked to time-variant optical noise that occurs equally on all receivers. In addition, we see ringing (vertical stripes) at certain receivers in the correlated data, especially in the receivers right above the plug of the stimulated stage (located at receiver# 432). The data are less noisy below the plug. The ringing masks the wave-field and renders time-lapse interpretation impossible. It is linked to spike-like noise in the uncorrelated data” (p. 2, col. 2, section “Spike Noise”, par. 1: distributed acoustic sensing (DAS) data contain noise (resonant noise; see also Ellmauthaler at [0051] regarding different noise events occurring in DAS VSP data and the corresponding sources)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to implement the technique of Ellmauthaler on resonant noise, in order to remove noise common in DAS data that masks the wave-field and renders time-lapse interpretation impossible, as discussed by Sudhish (see p. 1, col. 1, section ‘Summary’; p. 2, col. 2, section “Spike Noise”, par. 1).

Regarding claim 20. 
Ellmauthaler in view of Sudhish discloses all the features of claim 17 as described above.
Ellmauthaler does not explicitly disclose:
wherein the instructions to detect the resonant noise in seismic data comprises instructions executable by the processor to cause the processor to compare seismic data in regions of the raw seismic profile to a predetermined pattern indicative of the resonant noise; and 
wherein the instructions to reduce the resonant noise in the seismic data comprises instructions executable by the processor to cause the processor to adjust the seismic data in the regions of the raw seismic profile which matches the predetermined pattern.  

However, Ellmauthaler teaches:
“Step 604 may comprise determining a quality factor for at least some of the seismic traces within the received seismic data. The quality factor may aid in the identification of noisy channels (relatively to other channels) within the seismic data. An example quality factor may be determined by comparing the acoustic activity of each channel at each time instant to a reference value corresponding to the desired acoustic activity in the absence of noise or to other neighboring or nearby channels” ([0056]: quality factors used to identify noise can be determined by comparing the acoustic activity with a reference value corresponding to a desired acoustic activity (analogous a predetermined pattern indicative of resonant noise, see also [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish to implement the instructions to detect the resonant noise in seismic data comprising instructions executable by the processor to cause the processor to compare seismic data in regions of the raw seismic profile to a predetermined pattern indicative of the resonant noise; and to implement the instructions to reduce the resonant noise in the seismic data comprising instructions executable by the processor to cause the processor to adjust the seismic data in the regions of the raw seismic profile which matches the predetermined pattern, in order to easily identify resonant noise based on known patterns.

Claims 2-4, 8-9, 12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellmauthaler, in view of Sudhish, and in further view of Sugiura (US 20140205201 A1, IDS record), hereinafter ‘Sugiura’.
Regarding claim 2. 
Ellmauthaler in view of Sudhish discloses all the features of claim 1 as described above.
Ellmauthaler does not explicitly disclose:
wherein reducing the resonant noise comprises: 
transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; 
determining amplitudes of frequencies in the frequency spectrum which exceeds a threshold level; 
identifying the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceeds a threshold level, wherein the raw seismic profile is a time domain representation of the seismic data; and 
adjusting the identified seismic data in the raw seismic profile to reduce the resonant noise.  

	Sugiura teaches:
“One aspect of the invention includes a method for removing cyclic noise from an LWD or wireline borehole image. The image is first transformed into the frequency domain using a two-dimensional (2-D) transform (e.g., including a Fourier Transform or a discrete cosine transform (DCT)). The cyclic noise components (peaks) are removed from the transformed image which is then inverse transformed back into the spatial domain using an inverse 2-D transform to obtain a corrected image. Exemplary aspects of the invention further include an automated methodology by which cyclic peaks may be identified and removed from a borehole image via downhole processing” ([0007]: removal of noise is performed by transforming a borehole image into frequency domain, identifying peaks, removing the peaks, and transforming the image back into spatial domain (see also [0037]; and Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish, and in further view of Sugiura, to implement the reducing the resonant noise by: transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; determining amplitudes of frequencies in the frequency spectrum which exceeds a threshold level; identifying the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceeds a threshold level, wherein the raw seismic profile is a time domain representation of the seismic data; and adjusting the identified seismic data in the raw seismic profile to reduce the resonant noise, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Regarding claim 3. 
Ellmauthaler in view of Sudhish and Sugiura discloses all the features of claim 2 as described above.
Ellmauthaler does not explicitly disclose:
adjusting the identified seismic data comprising defining a region of seismic data in the raw seismic profile which includes at least a portion of the identified seismic data and tapering the seismic data in the region.  

	Sugiura further teaches:
“At 206, a 2-D filter is created from the frequency(ies) computed in 204. Such a filter may include, for example, a 2-D matrix of zeros and ones with the zeros being located at the frequency(ies) computed in 204 (or a band of frequencies about those computed in 204). As described above, the filter may also be configured so as to not have sharp transitions from 0 to 1 or from 1 to 0. The filter coefficients may instead change more gradually from 0 to 1 and 1 to 0, for example by using a Gaussian (or other) window function. At 208 and 210, an LWD borehole image is acquired and transformed into the frequency domain, for example, using one of the 2-D transforms described above with respect to FIG. 1. At 212, the previously determined frequency components are removed from the transformed image, for example, via multiplying the transformed image by the frequency-domain filter created in 206. A corrected image may then be obtained at 214 by inverse transforming the filtered frequency domain image obtained in 212” ([0037]: filters are created for removing noise in the borehole image, the filters tapering frequencies (regions) where noise is expected (see [0035]-[0036])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish and Sugiura to adjust the identified seismic data by defining a region of seismic data in the raw seismic profile which includes at least a portion of the identified seismic data and tapering the seismic data in the region, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Regarding claim 4. 
Ellmauthaler in view of Sudhish and Sugiura discloses all the features of claim 2 as described above.
Ellmauthaler does not explicitly disclose:
transforming the seismic data from the time domain into the frequency domain comprising performing a Fast Fourier Transform of the seismic data.  

Sugiura further teaches:
“Methods in accordance with the present invention include transforming the acquired borehole image into the frequency domain at 104 using a two-dimensional (2-D) transform. Suitable 2-D transforms may include, for example, a Fourier Transform, a cosine transform, a sine transform, a polynomial transform, a Laplace transform, a Hartley transform, a wavelet transform, and the like. Preferred transforms may be selected, for example, in view of the ease with which they may be handled via computer algorithms. Cosine transforms (such as the DCT) tend to be advantageous in that they make use of only real-number coefficients (as opposed to complex coefficients). The DCT also tends to advantageously introduce minimal artifacts into the images. In other preferred embodiments "fast" transforms may be utilized, for example, including a 2-D Fast Fourier Transform (FFT) or a Fast Cosine Transform (FCT)” ([0029]: Fast Fourier Transform is utilized to transform the data for analysis (see [0007]; see also Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish and Sugiura to transform the seismic data from the time domain into the frequency domain by performing a Fast Fourier Transform of the seismic data, in order to utilize fast transforms for removal of (cyclical) noise from borehole images, as discussed by Sugiura (see [0002], [0006] and [029]).

Regarding claim 8. 
Ellmauthaler in view of Sudhish discloses all the features of claim 1 as described above.
Ellmauthaler does not explicitly disclose:
reducing the resonant noise comprises: 
transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; 
amplitude balancing amplitudes of frequencies in the frequency spectrum based on a threshold level to produce an amplitude balanced frequency spectrum; and 
transforming the amplitude balanced frequency spectrum into the time domain, wherein the transformed amplitude balanced frequency spectrum represents the resonant noise reduced raw seismic profile.  

Sugiura teaches:
“One aspect of the invention includes a method for removing cyclic noise from an LWD or wireline borehole image. The image is first transformed into the frequency domain using a two-dimensional (2-D) transform (e.g., including a Fourier Transform or a discrete cosine transform (DCT)). The cyclic noise components (peaks) are removed from the transformed image which is then inverse transformed back into the spatial domain using an inverse 2-D transform to obtain a corrected image. Exemplary aspects of the invention further include an automated methodology by which cyclic peaks may be identified and removed from a borehole image via downhole processing” ([0007]: removal of noise is performed by transforming a borehole image into frequency domain, identifying peaks, removing the peaks, and transforming the image back into spatial domain (see also [0037]; and Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish, and in further view of Sugiura, to implement the reducing the resonant noise by: transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; amplitude balancing amplitudes of frequencies in the frequency spectrum based on a threshold level to produce an amplitude balanced frequency spectrum; and transforming the amplitude balanced frequency spectrum into the time domain, wherein the transformed amplitude balanced frequency spectrum represents the resonant noise reduced raw seismic profile, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Regarding claim 9. 
Ellmauthaler in view of Sudhish discloses all the features of claim 1 as described above.
Ellmauthaler does not explicitly disclose:
reducing the resonant noise comprises: 
transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; 
determining amplitudes of frequencies in the frequency spectrum which exceed a threshold level; 
reducing the amplitudes of frequencies in the frequency spectrum which exceed a threshold level to produce a reduced amplitude frequency spectrum; and 
transforming the reduced amplitude frequency spectrum into the time domain, wherein the transformed reduced amplitude frequency spectrum represents the resonant noise reduced raw seismic profile.  

Sugiura teaches:
“One aspect of the invention includes a method for removing cyclic noise from an LWD or wireline borehole image. The image is first transformed into the frequency domain using a two-dimensional (2-D) transform (e.g., including a Fourier Transform or a discrete cosine transform (DCT)). The cyclic noise components (peaks) are removed from the transformed image which is then inverse transformed back into the spatial domain using an inverse 2-D transform to obtain a corrected image. Exemplary aspects of the invention further include an automated methodology by which cyclic peaks may be identified and removed from a borehole image via downhole processing” ([0007]: removal of noise is performed by transforming a borehole image into frequency domain, identifying peaks, removing the peaks, and transforming the image back into spatial domain (see also [0037]; and Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish, and in further view of Sugiura, to implement the reducing the resonant noise by: transforming the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; determining amplitudes of frequencies in the frequency spectrum which exceed a threshold level; reducing the amplitudes of frequencies in the frequency spectrum which exceed a threshold level to produce a reduced amplitude frequency spectrum; and transforming the reduced amplitude frequency spectrum into the time domain, wherein the transformed reduced amplitude frequency spectrum represents the resonant noise reduced raw seismic profile, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Regarding claim 12. 
Ellmauthaler in view of Sudhish discloses all the features of claim 11 as described above.
Ellmauthaler does not explicitly disclose:
the instructions to reduce the resonant noise comprise instructions executable by the processor to cause the processor to: 
transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; 
determine amplitudes of frequencies in the frequency spectrum which exceed a threshold level; 
identify the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceed a threshold level, wherein the raw seismic profile is a time domain representation of the seismic data; and 
adjust the identified seismic data in the raw seismic profile to reduce the resonant noise.  

	Sugiura teaches:
“One aspect of the invention includes a method for removing cyclic noise from an LWD or wireline borehole image. The image is first transformed into the frequency domain using a two-dimensional (2-D) transform (e.g., including a Fourier Transform or a discrete cosine transform (DCT)). The cyclic noise components (peaks) are removed from the transformed image which is then inverse transformed back into the spatial domain using an inverse 2-D transform to obtain a corrected image. Exemplary aspects of the invention further include an automated methodology by which cyclic peaks may be identified and removed from a borehole image via downhole processing” ([0007]: removal of noise is performed by transforming a borehole image into frequency domain, identifying peaks, removing the peaks, and transforming the image back into spatial domain (see also [0037]; and Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish, and in further view of Sugiura, to implement the instructions to reduce the resonant noise comprising instructions executable by the processor to cause the processor to: transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; determine amplitudes of frequencies in the frequency spectrum which exceed a threshold level; identify the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceed a threshold level, wherein the raw seismic profile is a time domain representation of the seismic data; and adjust the identified seismic data in the raw seismic profile to reduce the resonant noise, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Regarding claim 14. 
Ellmauthaler in view of Sudhish discloses all the features of claim 11 as described above.
Ellmauthaler does not explicitly disclose:
the instructions to reduce the resonant noise comprise instructions executable by the processor to cause the processor to: 
transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; 
amplitude balance amplitudes of frequencies in the frequency spectrum based on a threshold level to produce an amplitude balanced frequency spectrum; and
transform the amplitude balanced frequency spectrum into the time domain, wherein the transformed amplitude balanced frequency spectrum represents the resonant noise reduced raw seismic profile.  

Sugiura teaches:
“One aspect of the invention includes a method for removing cyclic noise from an LWD or wireline borehole image. The image is first transformed into the frequency domain using a two-dimensional (2-D) transform (e.g., including a Fourier Transform or a discrete cosine transform (DCT)). The cyclic noise components (peaks) are removed from the transformed image which is then inverse transformed back into the spatial domain using an inverse 2-D transform to obtain a corrected image. Exemplary aspects of the invention further include an automated methodology by which cyclic peaks may be identified and removed from a borehole image via downhole processing” ([0007]: removal of noise is performed by transforming a borehole image into frequency domain, identifying peaks, removing the peaks, and transforming the image back into spatial domain (see also [0037]; and Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish, and in further view of Sugiura, to implement the instructions to reduce the resonant noise comprising instructions executable by the processor to cause the processor to: transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; amplitude balance amplitudes of frequencies in the frequency spectrum based on a threshold level to produce an amplitude balanced frequency spectrum; and transform the amplitude balanced frequency spectrum into the time domain, wherein the transformed amplitude balanced frequency spectrum represents the resonant noise reduced raw seismic profile, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Regarding claim 15. 
Ellmauthaler in view of Sudhish discloses all the features of claim 11 as described above.
Ellmauthaler does not explicitly disclose:
the instructions to reduce the resonant noise comprise instructions executable by the processor to cause the processor to: 
transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data;
determine amplitudes of frequencies in the frequency spectrum which exceed a threshold level; 
reduce the amplitudes of frequencies in the frequency spectrum which exceed a threshold level to produce a reduced amplitude frequency spectrum; and 
transform the reduced amplitude frequency spectrum into the time domain, wherein the transformed reduced amplitude frequency spectrum represents the resonant noise reduced raw seismic profile.  

Sugiura teaches:
“One aspect of the invention includes a method for removing cyclic noise from an LWD or wireline borehole image. The image is first transformed into the frequency domain using a two-dimensional (2-D) transform (e.g., including a Fourier Transform or a discrete cosine transform (DCT)). The cyclic noise components (peaks) are removed from the transformed image which is then inverse transformed back into the spatial domain using an inverse 2-D transform to obtain a corrected image. Exemplary aspects of the invention further include an automated methodology by which cyclic peaks may be identified and removed from a borehole image via downhole processing” ([0007]: removal of noise is performed by transforming a borehole image into frequency domain, identifying peaks, removing the peaks, and transforming the image back into spatial domain (see also [0037]; and Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish, and in further view of Sugiura, to implement the instructions to reduce the resonant noise comprising instructions executable by the processor to cause the processor to: transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; determine amplitudes of frequencies in the frequency spectrum which exceed a threshold level; reduce the amplitudes of frequencies in the frequency spectrum which exceed a threshold level to produce a reduced amplitude frequency spectrum; and transform the reduced amplitude frequency spectrum into the time domain, wherein the transformed reduced amplitude frequency spectrum represents the resonant noise reduced raw seismic profile, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Regarding claim 18. 
Ellmauthaler in view of Sudhish discloses all the features of claim 17 as described above.
Ellmauthaler does not explicitly disclose:
the instructions to reduce the resonant noise comprise instructions executable by the processor to cause the processor to: 
transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; 
determine amplitudes of frequencies in the frequency spectrum which exceed a threshold level; 
identify the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceed a threshold level, wherein the raw seismic profile is a time domain representation of the seismic data; and
adjust the identified seismic data in the raw seismic profile to reduce the resonant noise.  

	Sugiura teaches:
“One aspect of the invention includes a method for removing cyclic noise from an LWD or wireline borehole image. The image is first transformed into the frequency domain using a two-dimensional (2-D) transform (e.g., including a Fourier Transform or a discrete cosine transform (DCT)). The cyclic noise components (peaks) are removed from the transformed image which is then inverse transformed back into the spatial domain using an inverse 2-D transform to obtain a corrected image. Exemplary aspects of the invention further include an automated methodology by which cyclic peaks may be identified and removed from a borehole image via downhole processing” ([0007]: removal of noise is performed by transforming a borehole image into frequency domain, identifying peaks, removing the peaks, and transforming the image back into spatial domain (see also [0037]; and Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish, and in further view of Sugiura, to implement the instructions to reduce the resonant noise comprising instructions executable by the processor to cause the processor to: transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; determine amplitudes of frequencies in the frequency spectrum which exceed a threshold level; identify the seismic data in the raw seismic profile which correspond to the amplitudes of the frequencies in the transformed seismic data which exceed a threshold level, wherein the raw seismic profile is a time domain representation of the seismic data; and adjust the identified seismic data in the raw seismic profile to reduce the resonant noise, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Regarding claim 19. 
Ellmauthaler in view of Sudhish discloses all the features of claim 17 as described above.
Ellmauthaler does not explicitly disclose:
the instructions to reduce the resonant noise comprise instructions executable by the processor to cause the processor to: 
transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data;
amplitude balance amplitudes of frequencies in the frequency spectrum which exceed a threshold level to produce an amplitude balanced frequency spectrum; and 
transform the amplitude balanced frequency spectrum into the time domain, wherein the transformed amplitude balanced frequency spectrum represents the resonant noise reduced raw seismic profile.  

Sugiura teaches:
“One aspect of the invention includes a method for removing cyclic noise from an LWD or wireline borehole image. The image is first transformed into the frequency domain using a two-dimensional (2-D) transform (e.g., including a Fourier Transform or a discrete cosine transform (DCT)). The cyclic noise components (peaks) are removed from the transformed image which is then inverse transformed back into the spatial domain using an inverse 2-D transform to obtain a corrected image. Exemplary aspects of the invention further include an automated methodology by which cyclic peaks may be identified and removed from a borehole image via downhole processing” ([0007]: removal of noise is performed by transforming a borehole image into frequency domain, identifying peaks, removing the peaks, and transforming the image back into spatial domain (see also [0037]; and Ellmauthaler at [0053] and [0058] regarding low-quality channels being identified by transforming the data to frequency-time domain, and [0056], [0065] and [0068] regarding the use of thresholds for identifying noise)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellmauthaler in view of Sudhish, and in further view of Sugiura, to implement the instructions to reduce the resonant noise comprising instructions executable by the processor to cause the processor to: transform the seismic data from a time domain into a frequency domain, wherein transformed seismic data indicates a frequency spectrum of the seismic data; amplitude balance amplitudes of frequencies in the frequency spectrum which exceed a threshold level to produce an amplitude balanced frequency spectrum; and transform the amplitude balanced frequency spectrum into the time domain, wherein the transformed amplitude balanced frequency spectrum represents the resonant noise reduced raw seismic profile, in order to remove (cyclical) noise from borehole images, as discussed by Sugiura (see [0002] and [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellmauthaler; Andreas et al., US 20160252651 A1, TRACE DOWNSAMPLING OF DISTRIBUTED ACOUSTIC SENSOR DATA
	Reference discloses identification of noise channels in DAS data sets.
KRUEGER; Kyle R. et al., US 20170342814 A1, LOW-FREQUENCY DAS SNR IMPROVEMENT
Reference discloses techniques for improving signal-to-noise ratio and decrease interferences in low-frequency distributed acoustic sensing.
Wilson; Glenn Andrew et al., US 20200271811 A1, REAL-TIME PROCESSING AND CONTROL OF DAS VSP SURVEYS
Reference discloses processing DAS VSP surveys by combining datasets and determining quality metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857